Case 3:19-cv-00054-GMG Document 34-4 Filed 04/30/19 Page 1 of 2 PageID #: 326




                                 Jeffe son County Schools
                                   110 Vlordington Avenue
                                  Chai es Town, WV 25414
                                       (304) 728-9741


    Superintendent:                                            Board Members:
    Bondy Shay Gibson, Ed.D.                                  Kathryn Skinner, President
                                                              Mark Osbourn, Vice-President
                                                              Gary Kable
                                                              Laurie Ogden
                                                              Arthena S. Roper


                                        ‘ebruary 7, 2019

    Dear Mr. Zarin,

    I am responding to your announcem nt of Monday, January 28, 2019 in which you
    represented Rockwool’ s intent to un laterally pursue an evaluator to complete the
    independent Human Health Risk As essment (HHRA) requested by the Jefferson County
    Board of Education (JCBOE). In ti statement Rockwool characterized the request as
    follows: “...the Jefferson County Bc ard of Education asked ROCKWOOL to conduct a
    human health risk assessment (HHR ) with a specific focus on school-age kids, which
    we readily committed to doing.” In the view of the Jefferson County Board of Education
    there is a significant omission to tha statement. The HHRA process you announced is
    not independent. As Mrs. Skinner (. CBOE Board Chair) conveyed repeatedly and
    clearly in the August 27, 2018 JCB( E meeting, it was a non-negotiable requirement that
    the HHRA be conducted independer Ily by an organization selected through a transparent
    community engagement process or t e results would not be considered valid.

   Your statement accurately characteri :ed the significant investment of time and effort
   expended by all parties to ensure tha specific cornerstones of a truly “independent”
   evaluation were included in the solic’ tation, selection and study design process. The
   JCBOE shares the disappointment a: d frustration of all parties that this lengthy process
   of due diligence and community mv lvement did not result in a viable candidate.
   However, the process itself was well constructed, engaged the community and contained
   multiple safeguards to assure the JC OE and the public that the results would be
   unbiased. Rockwool’s proposed res lution conveyed in your statement consists of
   withdrawing from this collaborative md transparent process to unilaterally engage an
   entity to complete the HHRA. This proposal does not meet the JCBOE’s standard for
   transparent, engaged and collaborati e conduct in our community. Therefore, on behalf
   of the JCBOE I am writing to conve that the JCBOE formally rejects your proposed
   plan of action and does not consider a fulfillment of your commitment.

   The purpose of the independent HR A was to provide an opportunity for the Board to
   make a determination of the risk to c iildren unmitigated by pre-determined biases. As a
   body, JCBOE holds their duty to chi dren’s well-being as a sacred covenant with the


                                                                                      PLAINTIFF
                                                                                         EXHIBIT
Case 3:19-cv-00054-GMG Document 34-4 Filed 04/30/19 Page 2 of 2 PageID #: 327




     community they serve. The Jeffeij ;on County Board of Education’s willingness to act
     with careful deliberation and sober assessment of facts during an emotionally charged
     and divisive debate is evidence oft Eie seriousness with which they fulfill this
     commitment. As required by the Vest Virginia Code of Ethics for School Board
     members this Board has made ever y conceivable effort to... “Render all decisions based
     on available facts and independent judgement and refuse to surrender that judgement to
     individuals or special interest grout

     As a result of your decision, you ar hereby advised that the final ethical requirement of
     every Board member is to “Remen ber that the first and greatest concern must be the
     educational welfare of the students attending the public schools.” Given the failure to
     provide independent verification ol the safety of Rockwool as it pertains to children’s
     health and welfare, the JCBOE wil therefore pursue, any and all legal, ethical courses of
     action to oppose the enactment oft e Payment hi Lieu of Taxes Agreement.



     Respectfully,


     Bondy Shay Gibson, Ed.D
     Superintendent
     Jefferson County Schools
